United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2206
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
         v.                             * District Court for the
                                        * District of Minnesota.
Frederick Duane Fisher,                 *    [UNPUBLISHED]
                                        *
              Appellant.                *
                                   ___________

                             Submitted: January 22, 2004

                                  Filed: February 2, 2004
                                   ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Frederick Duane Fisher appeals the restitution order imposed by the district
     1
court after he pleaded guilty to aiding and abetting an assault resulting in serious
bodily harm, in violation of 18 U.S.C. §§ 2, 113(a)(6), 1151, and 1153(a). Fisher
does not challenge the imposition of 78 months imprisonment and 3 years supervised
release. Instead, he argues in a brief filed under Anders v. California, 386 U.S. 738
(1967), that he should not be responsible for any funeral or burial expenses because

         1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.
he was not convicted of murdering the victim. Upon review of the record, it is
apparent that he was not ordered to pay any funeral or burial expenses. Rather, the
$5,630 in restitution the district court ordered Fisher to pay to the representative of
the victim’s estate -- jointly and severally with three other individuals -- included
reimbursement only for grief counseling, lost wages, transportation, and the victim’s
coat. Fisher’s argument on appeal is therefore unfounded.

     We have reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), for any nonfrivolous issue, and we have found none.
Accordingly, we affirm. Counsel’s motion to withdraw is granted.
                      ______________________________




                                         -2-